                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


CHRISTOPHER WRIGHT
on behalf of himself and all
others similarly situated,                                  Case No. 20-cv-1185

               Plaintiff,                                   COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
       v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
DENALI INGREDIENTS, LLC
2400 South Calhoun Road                                     JURY TRIAL DEMANDED
New Berlin, Wisconsin 53151

               Defendant


                                         COMPLAINT


                                 PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Christopher Wright, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendant, Denali Ingredients, LLC,

for purposes of obtaining relief under the FLSA and WWPCL for unpaid wages, unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief,

and/or any such other relief the Court may deem appropriate.

       2.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate all current and former hourly-paid, non-exempt



            Case 2:20-cv-01185-LA Filed 08/03/20 Page 1 of 28 Document 1
employees for all hours worked and work performed each workweek, including at an overtime

rate of pay, by failing to compensate said employees for daily rest breaks that lasted less than

twenty (20) consecutive minutes in duration, in violation of the FLSA and WWPCL, and/or meal

periods during which they were not completely relieved of duty or free from work for at least

thirty (30) consecutive minutes, in violation of the WWPCL.

       3.      Defendant’s failure to compensate its hourly paid, non-exempt employees for

compensable work performed, including but not limited to at the correct and lawful overtime rate

of pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

       4.      Plaintiff also brings a claims and causes of action against Defendant in his

individual capacity under the FLSA, as amended by the “The Emergency Paid Sick Leave Act”

of the Families First Coronavirus Relief Act (“FFCRA”), and under the Family and Medical

Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”), as amended by the “The Emergency

Family and Medical Leave Expansion Act” of the FFCRA, for purposes of obtaining relief for

back pay and/or lost wages, liquidated damages, costs, attorneys’ fees, declaratory and/or

injunctive relief, and/or any such other relief the Court may deem appropriate as a result of

Defendant’s unlawful failure to provide Plaintiff with paid sick leave and emergency family and

medical leave under the FFCRA, resulting in his termination of employment from Defendant.

                                JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq., and the FMLA, 29

U.S.C. § 2601 et seq.




            Case 2:20-cv-01185-LA Filed 08/03/20 Page 2 of 28 Document 1
       6.       This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant has substantial and systematic contacts, and regularly does business, in this District.

                                            PARTIES

       8.       Defendant is a New Berlin, Wisconsin-based company with a principal office

address of 2400 South Calhoun Road, New Berlin, Wisconsin 53151.

       9.       Defendant makes ingredients and flavors for the ice cream, frozen dessert,

novelties, and milk and beverage industries.

       10.      For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       11.      For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms or variations thereof are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       12.      For purposes of the FFCRA, Plaintiff was an employee of Defendant and

Defendant was an employer of Plaintiff because Defendant employed fewer than five hundred

(500) employees during Plaintiff’s employment with Defendant and at the time of the enactment

of the FFCRA.




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 3 of 28 Document 1
       13.      Plaintiff, Christopher Wright, is an adult male resident of the State of Wisconsin

residing at 1420 West Center Street, Apartment 403, Street, Milwaukee, Wisconsin 53206.

       14.      Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       15.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt Production employee at

Defendant’s New Berlin, Wisconsin location.

       16.      Plaintiff brings these FLSA and WWPCL causes of action on behalf of himself

and all other similarly-situated current and former hourly-paid, non-exempt employees who work

at, worked at, and/or were employed by Defendant within the three (3) years immediately

preceding the filing of this Complaint (ECF No. 1). Plaintiff performed similar job duties as

other current and former hourly-paid, non-exempt employees who work at, worked at, and/or

were employed by Defendant at physical locations owned, operated, and managed by Defendant.

       17.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt employees were

subject to Defendant’s same unlawful policies as enumerated herein.

       18.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt employees on

whose behalf Plaintiff brings this Complaint performed compensable work in similarly-titled

positions at Defendant’s direction, on Defendant’s behalf, for Defendant’s benefit, and/or with

Defendant’s knowledge.




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 4 of 28 Document 1
       19.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-day activities

of all other hourly-paid, non-exempt employees.

       20.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended Plaintiff and all

other hourly-paid, non-exempt employees.

       21.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work performance of all

other hourly-paid, non-exempt employees.

       22.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the work rules, policies, and procedures by which Plaintiff

and all other hourly-paid, non-exempt employees abided in the workplace.

       23.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s employment and the

employment of all other hourly-paid, non-exempt employees.

       24.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules of all other

hourly-paid, non-exempt employees.

       25.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt employees with

work assignments and hours of work.




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 5 of 28 Document 1
       26.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid, non-

exempt employees were tracked and recorded by Defendant.

                                GENERAL ALLEGATIONS

       27.      In approximately July 2019, Defendant hired Plaintiff as an hourly-paid, non-

exempt Production employee.

       28.      During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff primarily performed compensable work as an hourly-paid,

non-exempt Production employee at Defendant’s New Berlin, Wisconsin location.

       29.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were

employed by Defendant in hourly-paid, non-exempt job positions and performed compensable

work on Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at

Defendant’s direction at physical locations owned, operated, and managed by Defendant,

including but not limited to Defendant’s New Berlin, Wisconsin location.

       30.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained employment records and other documentation

regarding Plaintiff and all other hourly-paid, non-exempt employees.

       31.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a centralized system for tracking and/or recording

hours worked by Plaintiff and all other hourly-paid, non-exempt employees.




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 6 of 28 Document 1
       32.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff

and all other hourly-paid, non-exempt employees for all remuneration earned.

       33.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees frequently

worked in excess of forty (40) hours per workweek.

       34.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-

paid, non-exempt employees frequently worked in excess of forty (40) hours per workweek.

       35.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid,

non-exempt employees’ hours worked each workweek.

       36.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday

through Saturday.

       37.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via paycheck.

       38.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendant’s same unlawful employment policies in practice, including but not limited

Defendant’s failure to compensate said employees for daily rest breaks that lasted less than

twenty (20) consecutive minutes in duration, violation of the FLSA and WWPCL, and/or meal




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 7 of 28 Document 1
periods during which they were not completely relieved of duty or free from work for at least

thirty (30) consecutive minutes, in violation of the WWPCL.

       39.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to “clock in” and “clock out” each work day.

       40.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to record hours worked and work performed each

work day.

       41.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s electronic timekeeping system recorded the actual hours

worked of Plaintiff and all other hourly-paid, non-exempt employees.

       42.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s electronic timekeeping system recorded the compensable

work time of Plaintiff and all other hourly-paid, non-exempt employees.

       43.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to “clock out” for (and to “clock back in” from) rest

breaks and/or meal periods each work day.

       44.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

employees to “clock out” for (and to “clock back in” from) rest breaks and/or meal periods each

workday via its electronic timekeeping system.




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 8 of 28 Document 1
       45.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees “clocked out”

at the beginning of their rest breaks and/or meal periods each work day – and then “clocked back

in” at the conclusion of their rest breaks and/or meal periods in the same manner – via

Defendant’s electronic timekeeping system.

       46.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately prior to “clocking out” via Defendant’s electronic timekeeping

system for rest breaks and/or meal periods each work day.

       47.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees for work performed immediately prior to “clocking out” its electronic timekeeping

system for rest breaks and/or meal periods each work day.

       48.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately after “clocking back in” via Defendant’s electronic timekeeping

system from rest breaks and/or meal periods each work day.

       49.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees for work performed immediately after “clocking back in” via its electronic

timekeeping system from rest breaks and/or meal periods each work day.

       50.      On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant’s policy in practice was not to compensate Plaintiff




             Case 2:20-cv-01185-LA Filed 08/03/20 Page 9 of 28 Document 1
and all other hourly-paid, non-exempt employees for rest breaks and/or meal periods during

which said employees “clocked out” and then “clocked back in” via its electronic timekeeping

system.

       51.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ rest breaks lasted less than twenty (20) consecutive minutes in duration.

       52.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ meal periods lasted less than thirty (30) consecutive minutes in duration.

       53.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ rest breaks lasted less than twenty (20) consecutive minutes in duration

and/or meal periods lasted less than thirty (30) consecutive minutes in duration because said

employees’ were performing compensable work on Defendant’s behalf, with Defendant’s

knowledge, for Defendant’s benefit, and/or at Defendant’s direction at physical locations owned,

operated, and managed by Defendant, including but not limited to Defendant’s New Berlin,

Wisconsin location.

       54.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ rest breaks were not work-free for at least twenty (20) consecutive minutes

in duration.

       55.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 10 of 28 Document 1
exempt employees’ meal periods were not work-free for at least thirty (30) consecutive minutes

in duration.

       56.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the duration of Plaintiff’s and all other hourly-paid, non-exempt

employees’ rest breaks and meal periods were identified via said employees’ “clock” times via

Defendant’s electronic timekeeping system.

       57.      On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees did

not take and/or were not provided rest breaks that lasted at least twenty (20) consecutive minutes

in duration and/or meal periods that lasted at least thirty (30) consecutive minutes in duration.

       58.      On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees

“clocked out” at the beginning of their rest breaks and/or meal periods – and then “clocked back

in” at the conclusion of their rest breaks and/or meal periods in the same manner – less than

twenty (20) consecutive minutes in duration and/or less than thirty (30) consecutive minutes

thereafter, respectively, via Defendant’s electronic timekeeping system in order to return to work

at Defendant.

       59.      On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees for rest breaks that lasted less than twenty (20) consecutive minutes

in duration, in violation of the FLSA and WWPCL, and/or meal periods that lasted less than

thirty (30) consecutive minutes in duration, in violation of the WWPCL.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 11 of 28 Document 1
       60.     On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees for rest breaks that lasted less than twenty (20) consecutive minutes

in duration, in violation of the FLSA and WWPCL, and/or meal periods that lasted less than

thirty (30) consecutive minutes in duration, in violation of the WWPCL, which resulted in

Defendant’s failure to compensate said employees’ with overtime pay for hours worked in

excess of forty (40) in a workweek, in violation of the FLSA and the WWPCL, and with a

regular rate of pay for hours worked that did not exceed forty (40) in a workweek, in violation of

the WWPCL.

       61.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked and/or work performed

each work day and each workweek, including but not limited to at an overtime rate of pay, in

violation of the FLSA and WWPCL.

       62.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, Defendant suffered

or permitted Plaintiff and all other hourly-paid, non-exempt employees to work without being

paid appropriate and lawful compensation for all hours worked and/or work performed at their

regular hourly rate(s) of pay, in violation of the WWPCL.

       63.     Defendant was or should have been aware that its policies in practice failed to

compensate Plaintiff and all other hourly-paid, non-exempt employees for all hours worked

and/or work performed each workweek, including but not limited to at an overtime rate of pay.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 12 of 28 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       64.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All hourly-paid, non-exempt employees employed by
                      Defendant within three (3) years immediately prior to the
                      filing of this Complaint, (ECF No. 1), who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant’s failure to
                      compensate said employees for daily rest breaks that lasted
                      less than twenty (20) consecutive minutes in duration
                      and/or meal periods that lasted less than thirty (30)
                      consecutive minutes in duration.

       65.     Defendant, as a matter of policy and practice, did not compensate Plaintiff and the

FLSA Collective for daily rest breaks that lasted less than twenty (20) consecutive minutes in

duration, in violation of the FLSA and WWPCL, and/or meal periods that lasted less than thirty

(30) consecutive minutes in duration, in violation of the WWPCL. These practices resulted in

Plaintiff and the FLSA Collective being denied overtime compensation by Defendant at the rate

of one and one-half times their regular hourly rate of pay for hours worked in excess of forty (40)

in a workweek, in violation of the FLSA.

       66.     The First Claim for Relief is brought under and maintained as opt-in Collective

Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collectives.

       67.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       68.     Plaintiff and the FLSA Collective is similarly situated, has had substantially

similar job requirements and pay provisions, and was subject to Defendant’s decisions, policies,




           Case 2:20-cv-01185-LA Filed 08/03/20 Page 13 of 28 Document 1
plans and programs, practices, procedures, protocols, routines, and rules willfully failing and

refusing to compensate them for each hour worked including overtime compensation. The claims

of Plaintiff stated herein are the same as those of the FLSA Collective.

       69.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to lawfully compensate employees

for all overtime compensation owed, including but not limited to at the correct and proper

overtime rate of pay.

       70.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       71.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                        RULE 23 CLASS ALLEGATIONS - WISCONSIN

       72.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                        All hourly-paid, non-exempt employees employed by
                        Defendant within three (3) years immediately prior to the
                        filing of this Complaint, (ECF No. 1), who have not been
                        compensated for all hours worked each workweek, at either
                        a regular rate or pay or an overtime rate of pay, as a result
                        of Defendant’s failure to compensate said employees for
                        daily meal periods that lasted less than thirty (30)
                        consecutive minutes in duration.




           Case 2:20-cv-01185-LA Filed 08/03/20 Page 14 of 28 Document 1
       73.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendant.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class are also determinable from Defendant’s records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendant. Notice can

be provided by means permissible under Fed. R. Civ. P. 23.

       74.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Class.

       75.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

       76.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 15 of 28 Document 1
          77.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.

          78.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          79.   Defendant has violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or




            Case 2:20-cv-01185-LA Filed 08/03/20 Page 16 of 28 Document 1
indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

        80.    There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Class

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Class to perform work for Defendant’s benefit without being properly compensated; (3) Whether

Defendant failed to pay the Wisconsin Class for all work Defendant suffered or permitted them

to perform; and (4) The nature and extent of class-wide injury and the measure of damages for

the injury.

        81.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 17 of 28 Document 1
                                  FFCRA ALLEGATIONS

       82.     On or about June 18, 2020, Plaintiff’s children’s child care provider informed

Plaintiff that it would close from approximately June 22, 2020 to July 3, 2020 due to COVID-19

related reasons.

       83.     Subsequent to on or about June 18, 2020, Plaintiff informed Defendant that his

children’s child care provider would close from approximately June 22, 2020 to July 3, 2020 due

to COVID-19 related reasons.

       84.     Subsequent to on or about June 18, 2020, Plaintiff provided written

documentation to Defendant that his children’s child care provider would close from

approximately June 22, 2020 to July 3, 2020 due to COVID-19 related reasons.

       85.     Subsequent to on or about June 18, 2020, Plaintiff informed Defendant that he

would be unable to work at Defendant from approximately June 22, 2020 to July 6, 2020 in order

to provide child care for his children whose child care provider was closed during this time

period due to COVID-19 related reasons.

       86.     Subsequent to on or about June 18, 2020, Plaintiff requested (and Defendant

understood that Plaintiff was requesting) paid sick leave from Defendant under the FFCRA from

approximately June 22, 2020 to July 6, 2020 because he would be unable to work at Defendant

during this time period in order to provide child care for his children whose child care provider

was closed during this time period due to COVID-19 related reasons.

       87.     Subsequent to on or about June 18, 2020, Plaintiff requested (and Defendant

understood that Plaintiff was requesting) emergency family and medical leave from Defendant

under the FFCRA from approximately June 22, 2020 to July 6, 2020 because he would be unable




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 18 of 28 Document 1
to work at Defendant during this time period in order to provide child care for his children whose

child care provider was closed during this time period due to COVID-19 related reasons.

       88.      From approximately June 22, 2020 to July 6, 2020, Plaintiff’s children’s child

care provider was closed due to COVID-19 related reasons.

       89.      On or about July 7, 2020, Defendant terminated Plaintiff’s employment because

Plaintiff was unable to work from approximately June 22, 2020 to July 6, 2020 in order to care

for his children whose child care provider was closed and/or unavailable due to COVID-19

related reasons, in violation of the “The Emergency Paid Sick Leave Act” of the FFCRA.

       90.      On or about July 7, 2020, Defendant terminated Plaintiff’s employment because

Plaintiff was unable to work from approximately June 22, 2020 to July 6, 2020 in order to care

for his children whose child care provider was closed and/or unavailable due to COVID-19

related reasons, in violation of the “The Emergency Family and Medical Leave Expansion Act”

of the FFCRA.

       91.      Plaintiff properly and timely complied with Defendant’s notice policies and

practices when reporting his absence(s) from work at Defendant from approximately June 22,

2020 to July 6, 2020.

       92.      Plaintiff properly and timely complied with Defendant’s notice policies and

practices when informing Defendant of FFCRA-qualifying paid sick leave from approximately

June 22, 2020 to July 6, 2020.

       93.      Plaintiff properly and timely complied with Defendant’s notice policies and

practices when informing Defendant of FFCRA-qualifying emergency family and medical leave

from approximately June 22, 2020 to July 6, 2020.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 19 of 28 Document 1
                                 FIRST CLAIM FOR RELIEF
                      Violations of the FLSA – Unpaid Overtime Wages
                    Plaintiff on behalf of himself and the FLSA Collective

       94.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       95.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       96.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       97.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       98.     Plaintiff and the FLSA Collective were victims of uniform compensation policies

and practices in violation of the FLSA.

       99.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty

(40) hours each workweek by failing to compensate Plaintiff and the FLSA Collective for daily

rest breaks that lasted less than twenty (20) consecutive minutes in duration, in violation of the

FLSA and WWPCL, and/or meal periods that lasted less than thirty (30) consecutive minutes in

duration, in violation of the WWPCL.

       100.    29 U.S.C. § 207(a)(1) regulates, among other things, the payment of an overtime

premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 20 of 28 Document 1
       101.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       102.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe its actions and omissions were not

a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to

recover an award of liquidated damages in an amount equal to the amount of unpaid overtime

premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b).

Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       103.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       104.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       105.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 21 of 28 Document 1
                                SECOND CLAIM FOR RELIEF
                    Violations of the WWPCL – Unpaid Overtime Wages
                    Plaintiff, on behalf of himself and the Wisconsin Class

       106.    Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       107.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       108.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       109.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       110.    Throughout the Class Period, Plaintiff and the Wisconsin Class regularly

performed activities that were an integral and indispensable part of his or her (collectively, their)

principal activities without receiving compensation for these activities.

       111.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

       112.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek by failing

to compensate Plaintiff and the Wisconsin Class for daily rest breaks and/or meal periods that

lasted less than thirty (30) consecutive minutes in duration, in violation of Wisconsin Wage

Payment Laws.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 22 of 28 Document 1
       113.     As set forth above, Plaintiff and the members of the Wisconsin Class have

sustained losses in their compensation as a proximate result of Defendant’s violations.

Accordingly, Plaintiff and the Wisconsin Class seek damages in the amount of their respective

unpaid compensation, injunctive relief requiring Defendant to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the

Wisconsin Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the

unpaid wages.

       114.     Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                                 THIRD CLAIM FOR RELIEF
                     Violations of the WWPCL – Unpaid Regular Wages
                    Plaintiff, on behalf of himself and the Wisconsin Class

       115.     Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       116.     At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       117.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       118.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 23 of 28 Document 1
       119.     Throughout the Class Period, Plaintiff and the Wisconsin Class regularly

performed activities that were an integral and indispensable part of his or her (collectively, their)

principal activities without receiving compensation for these activities.

       120.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

       121.     Defendant willfully failed to pay Plaintiff and the Wisconsin Class compensation

for all hours worked and worked performed in workweeks when no overtime was due by failing

to compensate Plaintiff and the Wisconsin Class for daily rest breaks and/or meal periods that

lasted less than thirty (30) consecutive minutes in duration, in violation of Wisconsin Wage

Payment Laws.

       122.     As set forth above, Plaintiff and the members of the Wisconsin Class have

sustained losses in their compensation as a proximate result of Defendant’s violations.

Accordingly, Plaintiff and the Wisconsin Class seek damages in the amount of their respective

unpaid compensation, injunctive relief requiring Defendant to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the

Wisconsin Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the

unpaid wages.

       123.     Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 24 of 28 Document 1
                            FOURTH CLAIM FOR RELIEF
   Violations of the “The Emergency Paid Sick Leave Act” of the FFCRA – Termination
                              Plaintiff, on behalf of himself

       124.     Plaintiff re-alleges and incorporates all previous paragraphs as if they were set

forth herein.

       125.     At all times material herein, Defendant was an employer of Plaintiff for purposes

of the FFCRA because Defendant employed fewer than five hundred (500) employees during

Plaintiff’s employment with Defendant and at the time of the enactment of the FFCRA.

       126.     At all times material herein, Plaintiff was an eligible employee under the FFCRA.

       127.     From approximately June 22, 2020 to July 6, 2020, Plaintiff was entitled to take

(and properly and time informed Defendant of his need to take) COVID-19-related paid leave

under the FFCRA because he was unable to work in order to care for his children during this

time period because their child care provider was closed and/or unavailable due to COVID-19

related reasons.

       128.     On or about July 7, 2020, Defendant terminated Plaintiff’s employment because

Plaintiff was unable to work at it from approximately June 22, 2020 to July 6, 2020 in order to

care for his children during this time period because their child care provider was closed due to

COVID-19 related reasons, in violation of the “The Emergency Paid Sick Leave Act” of the

FFCRA.

       129.     As a result of Defendant’s unlawful termination of Plaintiff, Plaintiff is entitled to

back pay and/or lost wages, liquidated damages, costs and attorneys’ fees, and any other and

further relief, as the Court deems just and equitable.




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 25 of 28 Document 1
                             FIFTH CLAIM FOR RELIEF
    Violations of the “The Emergency Family and Medical Leave Expansion Act” of the
                                 FFCRA – Termination
                              Plaintiff, on behalf of himself

       130.     Plaintiff re-alleges and incorporates all previous paragraphs as if they were set

forth herein.

       131.     At all times material herein, Defendant was an employer of Plaintiff for purposes

of the FFCRA because Defendant employed fewer than five hundred (500) employees during

Plaintiff’s employment with Defendant and at the time of the enactment of the FFCRA.

       132.     At all times material herein, Plaintiff was an eligible employee under the FFCRA.

       133.     At all times material herein, Defendant was a covered employer for purposes of

the FMLA.

       134.     At all times material herein, Plaintiff did not meet the criteria under 29 C.F.R. §

825.217(a), which defines “key employee” as used in the FMLA.

       135.     At all times material herein, Defendant employed at least 50 employees within 75

miles of Plaintiff’s work site.

       136.     At all times material herein, Plaintiff had been employed at Defendant for twelve

(12) months and had worked at least 1250 hours during those twelve (12) months.

       137.     At all times material herein, Plaintiff did not exceed the amount of FMLA leave

for any FMLA leave entitlement period.

       138.     At all times material herein, Plaintiff exhausted all administrative remedies, filing

requirements, and/or satisfied all conditions precedent prior to bringing this action.

       139.     From approximately June 22, 2020 to July 6, 2020, Plaintiff was entitled to take

(and properly and time informed Defendant of his need to take) COVID-19-related emergency

family and medical leave under the FFCRA because he was unable to work in order to care for




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 26 of 28 Document 1
his children during this time period because their child care provider was closed and/or

unavailable due to COVID-19 related reasons.

       140.    On or about July 7, 2020, Defendant terminated Plaintiff’s employment because

Plaintiff was unable to work at it from approximately June 22, 2020 to July 6, 2020 in order to

care for his children during this time period because their child care provider was closed due to

COVID-19 related reasons, in violation of the “The Emergency Family and Medical Leave

Expansion Act” of the FFCRA.

       141.    As a result of Defendant’s unlawful termination of Plaintiff, Plaintiff is entitled to

back pay and/or lost wages, liquidated damages, costs and attorneys’ fees, and any other and

further relief, as the Court deems just and equitable.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

           a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
              supervised Notice, to all similarly-situated current and former hourly-paid, non-
              exempt employees who were employed by Defendant informing them of this
              action and their rights to participate in this action. Such Notice shall inform all
              similarly-situated current and qualified former employees of the pendency of this
              action, the nature of this action, and of their right to “opt in” to this action.
              Additionally, such notice will include a statement informing the similarly-situated
              current and qualified former employees that it is illegal for Defendant to take any
              actions in retaliation of their consent to join this action;

           b) At the earliest possible time, issue an Order certifying this action as a class action
              pursuant to Federal Rules of Civil Procedure 23;

           c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
              as class counsel pursuant to Federal Rules of Civil Procedure 23;

           d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
              2202, declaring Defendant’s actions as described in the Complaint as unlawful
              and in violation of the FLSA and Wisconsin Law and applicable regulations and
              as willful as defined in the FLSA and Wisconsin Law;




          Case 2:20-cv-01185-LA Filed 08/03/20 Page 27 of 28 Document 1
          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees damages in the form of
             reimbursement for unpaid overtime and regular wages for all time spent
             performing compensable work for which they were not paid pursuant to the rate
             provided by the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages and overtime wages owed to them;

          g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest;

          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with such other and further relief, as the Court deems just and
             equitable; and

          i) Issue an Order directing Defendant to reimburse Plaintiff for back pay and/or lost
             wages, liquidated damages, and costs and attorneys’ fees expended in the course
             of litigating this action for Defendant’s violations of the FFCRA.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 3rd day of August, 2020

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff

                                                  s/ Scott S. Luzi                        .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com




         Case 2:20-cv-01185-LA Filed 08/03/20 Page 28 of 28 Document 1
